 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    FAYE D. PEREZ,                                           Case No. 2:21-cv-00287-RFB-EJY
 5                   Plaintiff,
                                                                             ORDER
 6          v.
 7    WORLD FINANCIAL GROUP,
 8                   Defendant.
 9

10          Pending before the Court is pro se Plaintiff’s “Motion to Show Good Cause,” filed on June
11   17, 2021. ECF No. 7. Plaintiff’s Complaint was filed on February 22, 2021. ECF No. 1. On May
12   28, 2021, the Court issued a notice of intent to dismiss this case because no proper proof of service
13   had been filed by that date. ECF No. 5. Plaintiff’s “Motion to Show Good Cause” explains that
14   proof of service was not filed because of miscommunication or mistake of a third-party entity tasked
15   with effectuating service. ECF No. 7 at 1. Plaintiff also explains that COVID-19 and other illnesses
16   have contributed to the delay in this case. Id. Plaintiff confirms that he will “have the Summons
17   with Complaint file-stamped today and will serve Defendant WFG by overnight delivery today.” Id.
18   at 2. He notes that he will file proof of service “by no later than June 25, 2021.” Id.
19          The Court construes Plaintiff’s Motion as one to extend the deadline to effectuate service on
20   Defendant World Financial Group. The Court finds good cause to grant an extension of time for
21   service of process until June 18, 2021. As indicated in the Court’s notice of intent to dismiss,
22   Plaintiff shall file proof of service by June 27, 2021.
23          The Court notes that, generally, service by certified mail is improper under the Federal Rules
24   of Civil Procedure. See Fed. R. Civ. P. 4(e). However, if Plaintiff wishes to request that Defendant
25   waive service, he may do so via certified mail. Fed. R. Civ. P. 4(d). Plaintiff may find the forms
26   required to request waiver of service on the Court’s website, at nvd.uscourts.gov/court-
27   information/forms. To effect service in this manner, the process must be followed exactly. The
28
                                                       1
 1   Court recommends that Plaintiff review Federal Rule of Civil Procedure 4—and particularly

 2   subsection 4(d)—if he wishes to request that Defendant waive service.

 3          Accordingly,

 4          Plaintiff’s “Motion to Show Good Cause” (ECF No. 7) is GRANTED. Plaintiff shall serve

 5   Defendant by June 18, 2021, and file proof of service no later than June 27, 2021.

 6          Dated this 18th day of June, 2021

 7

 8

 9
                                                 ELAYNA J. YOUCHAH
10                                               UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    2
